IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. PD-0727-11


DEAN EDWARD PATTON, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SECOND COURT OF APPEALS
TARRANT COUNTY


Per curiam.  Keasler and Hervey, JJ., dissent.

ORDER
	The petition for discretionary review violates Rules of Appellate Procedure 9.3(b) and
68.4(i), because the petition is not accompanied by 11 copies and it does not contain a copy
of the opinion of the court of appeals.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be filed
in the COURT OF CRIMINAL APPEALS within thirty days after the date of this order.


Filed: June 29, 2011 
Do Not Publish